United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    __________

                                   No. 03-3819
                                   __________

Dee Ella Lee,                            *
                                         *
             Appellee,                   *
                                         *   Appeal from the United States
      v.                                 *   District Court for the Western
                                         *   District of Missouri.
Roderick Paige, Secretary of the         *
Department of Education,                 *   [PUBLISHED]
                                         *
             Appellant.                  *

                                   ___________

                             Submitted: May 12, 2004
                                Filed: August 4, 2004
                                 ___________

Before MORRIS SHEPPARD ARNOLD, McMILLIAN, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.

      Roderick Paige, Secretary of the United States Department of Education,
appeals from a grant of summary judgment entered in favor of Dee Ella Lee,
contending that the district court1 incorrectly barred the department from garnishing



      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
Ms. Lee's social security benefits on account of her outstanding student loans. We
affirm.

       Ms. Lee defaulted on two student loans in 1984. The Department of Education
took assignment of the loans in the late 1980's and has sought repayment ever since.
In October, 2001, the government began withholding a portion of Ms. Lee's social
security benefits, applying the amount to Ms. Lee's outstanding loan balance. She
filed suit to stop the government from garnishing her benefits.

       The dispute between Ms. Lee and Secretary Paige requires the synthesis of
three separate acts: the Social Security Act, the Debt Collection Act (as amended by
the Debt Collection Improvement Act), and the Higher Education Act.

       The Higher Education Act, passed in 1991, eliminated statutes of limitations
on the government's right to seek repayment on defaulted federal student loans,
providing that "[n]ot withstanding any other provision of statute, ... no limitation shall
terminate the period within which suit may be filed, a judgment may be enforced, or
an offset [or] garnishment ... initiated or taken." 20 U.S.C. § 1091a(a)(2). At the time
that the Higher Education Act became law, the Debt Collection Act authorized the
government to offset unpaid debt balances from some federal payments but not from
social security benefits. See 31 U.S.C. § 3716 (1988); 42 U.S.C. § 407 (1988).
Congress later passed the Debt Collection Improvement Act, which authorizes federal
agencies to recover money owed on delinquent student loans (as well as some other
debts) by offsetting a debtor's social security benefits.               See 31 U.S.C.
§ 3716(c)(3)(A)(i). The Debt Collection Improvement Act left unchanged, however,
the original Debt Collection Act's limitation on the right of offset, under which
government agencies are not allowed to use the remedy of administrative offset on
claims that have been outstanding in excess of ten years. See 31 U.S.C. § 3716(e)(1).




                                           -2-
       Though he concedes that the claims against Ms. Lee had been outstanding for
more than ten years, Secretary Paige nonetheless argues that the ten-year limitation
in the Debt Collection Act did not prohibit the administrative offset of Ms. Lee's
benefits because that would be contrary to § 1091a(a)(2) which had eliminated
statutes of limitations. Instead, he maintains that the ten-year disabling provision in
§ 3716(e)(1) should control all claims except those like the collection of student
loans, where Congress eliminated all statutes of limitation. Ms. Lee argues that the
disabling provision of § 3716(e)(1) was intentionally left in the statute and that it
controls this case.

       The district court agreed with Ms. Lee. See Lee v. Paige, 276 F.Supp. 2d 980
(W.D. Mo. 2003). The court reasoned that when "Congress removed all statute of
limitations obstacles in § 1091a, it could not have contemplated that its actions would
have any effect on Social Security payments, because such payments were not yet
subject to offset," id. at 984, and subsequent Congressional approval of offsetting
social security benefits did not import § 1091a into the social security context,
because Congress expressly left the ten-year disabling provision intact. Had
Congress intended to limit the disabling provision to allow the government unlimited
offset opportunities for the collection of delinquent student loans, the district court
reasoned, it would have done so explicitly. In the absence of Congressional language
authorizing application of § 1091a to social security offsets, the district court
concluded that the specific limitations in § 3716(e)(1) prevail. Id. at 983-84.

      We review de novo a district court's interpretation of a statute. Loehrer v.
McDonnell Douglas Corp., 98 F.3d 1056, 1061 (8th Cir. 1996). We affirm the
judgment for the reasons given in the district court's well-reasoned opinion. The
Department of Education remains free to pursue payment on the defaulted loans from
Ms. Lee; it simply cannot take money from her monthly social security check to
reduce the debt.
                     ______________________________

                                         -3-